

AMENDED AND RESTATED
COLLATERAL INSTALLMENT NOTE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$5,405,330.86                                                                                                                           February
27, 2007
 
FOR VALUE RECEIVED, PAC-WEST TELECOMM, INC., a corporation organized and
existing under the laws of the State of California (“Customer”) hereby promises
to pay to the order of MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH
BUSINESS FINANCIAL SERVICES INC., a corporation organized and existing under the
laws of the State of Delaware (“MLC”), in lawful money of the United States, the
principal sum of Five Million Four Hundred Five Thousand Three Hundred Thirty
and 86/100 Dollars ($5,405,330.86), or if more or less, the aggregate amount
advanced by MLC to Customer pursuant to the Loan Agreement (the “Loan Amount”);
together with interest on the unpaid balance of the Loan Amount, from the
Closing Date until payment, at the Interest Rate, as follows:


1.  DEFINITIONS.


(a) In addition to terms defined elsewhere in this Note, as used herein, the
following terms shall have the following meanings:



(i)   
“Closing Date” shall mean the date the funds are advanced or deemed advanced
hereunder.

 

(ii)   
“Excess Interest” shall mean any amount or rate of interest (including the
Default Rate and, to the extent that they may be deemed to constitute interest,
any prepayment fees, late charges and other fees and charges) payable, charged
or received in connection with any of the Loan Documents which exceeds the
maximum amount or rate of interest permitted under applicable law.

 

(iii)   
“Interest Rate” shall mean a rate equal to 9.11% per annum.

 

(iv)   
“Loan Agreement” shall mean that certain AMENDED AND RESTATED TERM LOAN AND
SECURITY AGREEMENT dated as of the date hereof between Customer and MLC, as the
same may have been or may hereafter be amended or supplemented.

 

(v)   
“Note” shall mean this AMENDED AND RESTATED COLLATERAL INSTALLMENT NOTE.

 
(b) Capitalized terms used herein and not defined herein shall have the meaning
set forth in the Loan Agreement. Without limiting the foregoing, the terms “Loan
Documents”, “Bankruptcy Event” and “Event of Default” shall have the respective
meanings set forth in the Loan Agreement.
 
2. PAYMENT AND OTHER TERMS. Customer shall pay the indebtedness under this Note
in 30 consecutive monthly installments commencing on the Closing Date and
continuing on the first day of each calendar month thereafter until this Note
shall be paid in full. Each such installment shall be in the amounts listed
below which will fully amortize the Loan Amount with accrued interest in equal
monthly installments over a term of 30 months:


(i) $75,000 on March 1, 2007;


(ii) $75,000 on the first day of each of the next 14 calendar months following
the Closing Date; and


(iii) thereafter, $125,000 on the first day of each of the next 14 calendar
months (through and including July 1, 2009), with the final balance, including
(i) all accrued and unpaid interest thereon and (iii) all of MLC costs and
expenses (including reasonable fees and expenses of MLC’s attorneys and
accountants, other than such fees and expenses paid on or prior to the Closing
Date in connection with the execution of the Restructuring Agreement, the Loan
Agreement or this Note) of enforcing this Note, due and payable in full on
August 1, 2009.


Each payment received hereunder shall be applied first to any fees and expenses
of MLC payable by Customer under the terms of the Loan Agreement (including,
without limitation, late charges), next to accrued interest at the Interest
Rate, with the balance applied on account of the unpaid principal hereof or in
such other manner as the holder hereof may from time to time hereinafter
determine for the allocation of such payments thereof. Any part of the principal
hereof or interest hereon or other sums payable hereunder or under the Loan
Agreement not paid within five (5) days of the applicable due date shall be
subject to a late charge equal to the lesser of (i) 5% of the overdue amount, or
(ii) the maximum amount permitted by law. All interest shall be computed on the
basis of actual days elapsed over a 360-day year.


Customer, without premium or penalty, may prepay this Note in whole or in part
at any time and from time to time.
 
This Note is the Amended and Restated Collateral Installment Note referred to
in, and is entitled to all of the benefits of the Loan Agreement and any Loan
Documents. If Customer shall fail to pay when due any installment or other sum
due hereunder, and any such failure shall continue for more than five (5)
Business Days from the due date, or if any other Event of Default shall have
occurred and be continuing, then at the option of the holder hereof (or, upon
the occurrence of any Bankruptcy Event, automatically, without any action on the
part of the holder hereof), and in addition to all other rights and remedies
available to such holder under the Loan Agreement, any Loan Documents, and
otherwise, the entire Loan Amount at such time remaining unpaid, together with
accrued interest thereon and all other sums then owing by Customer under the
Loan Agreement, may be declared to be and thereby become immediately due and
payable.


It is expressly understood, however, that nothing contained in the Loan
Agreement, any other agreement, instrument or document executed by Customer, or
otherwise, shall affect or impair the right, which is unconditional and
absolute, of the holder hereof to enforce payment of all sums due under this
Note at or after maturity, whether by acceleration or otherwise, or shall affect
the obligation of Customer, which is also unconditional and absolute, to pay the
sums payable under this Note in accordance with its terms. Except as otherwise
expressly set forth herein or in the Loan Agreement, Customer hereby waives
presentment, demand for payment, protest and notice of protest, notice of
dishonor, notice of acceleration, notice of intent to accelerate and all other
notices and formalities in connection with this Note.


Wherever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Note. Notwithstanding any provision to the contrary in this Note, the Loan
Agreement or any of the Loan Documents, no provision of this Note, the Loan
Agreement or any of the Loan Documents shall require the payment or permit the
collection of any Excess Interest. If any Excess Interest is provided for, or is
adjudicated as being provided for, in this Note, the Loan Agreement or any of
the Loan Documents, then: (a) Customer shall not be obligated to pay any Excess
Interest; and (b) If any Excess Interest is provided for, or is adjudicated as
being provided for, in, then: (i) Customer shall not be obligated to pay any
Excess Interest; and (ii) any Excess Interest that MLC may have received under
any of the Loan Documents shall, at the option of MLC, be applied as a credit
against the then unpaid principal balance of this Note, or accrued interest
hereon not to exceed the maximum amount permitted by law or refunded to the
payor thereof. 
 
Upon the occurrence and during the continuance of any Event of Default, but
without limiting the rights and remedies otherwise available to MLC hereunder or
waiving such Event of Default, the interest payable by Customer hereunder shall
at the option of MLC accrue and be payable at the Default Rate. The Default
Rate, once implemented, shall continue to apply to the Obligations under this
Note, the Loan Agreement or any of the Loan Documents and be payable by Customer
until the date MLC gives written notice (which shall not be unreasonably delayed
or withheld) that such Event of Default has been cured to the satisfaction of
MLC.
This Note shall be construed in accordance with the laws of the State of
Illinois and may be enforced by the holder hereof in any jurisdiction in which
the Loan Agreement may be enforced.
 
THIS NOTE SUPERSEDES, AMENDS AND RESTATES THAT CERTAIN (I) COLLATERAL
INSTALLMENT NOTE DATED MAY 21, 2004 IN THE ORIGINAL PRINCIPAL AMOUNT OF TWO
MILLION FOUR HUNDRED THOUSAND EIGHT HUNDRED EIGHTY SEVEN AND 18/100 DOLLARS
($2,400,887.18) (“MAY 2004 NOTE”), (II) COLLATERAL INSTALLMENT NOTE DATED JULY
2, 2004 IN THE ORIGINAL PRINCIPAL AMOUNT OF TWO MILLION NINE HUNDRED NINETY SIX
THOUSAND FOUR HUNDRED FORTY FIVE AND 82/100 DOLLARS ($2,996,445.82) (“JULY 2004
NOTE”), (III) COLLATERAL INSTALLMENT NOTE DATED MAY 27, 2005 IN THE ORIGINAL
PRINCIPAL AMOUNT OF ONE MILLION NINE HUNDRED FORTY NINE THOUSAND NINETY AND
94/100 DOLLARS ($1,949,090.94) (“MAY 2005 NOTE”) AND (IV) COLLATERAL INSTALLMENT
NOTE DATED NOVEMBER 30, 2005 IN THE ORIGINAL PRINCIPAL AMOUNT OF FOUR MILLION
FOUR HUNDRED SEVENTY FOUR THOUSAND, FIVE HUNDRED EIGHTY EIGHT AND 64 /100
DOLLARS ($4,474,588.64) (“NOVEMBER 2005 NOTE” AND TOGETHER WITH THE MAY 2004
NOTE, JULY 2004 NOTE AND MAY 2005 NOTE, THE “ORIGINAL NOTES”). THIS NOTE IS
ISSUED IN SUBSTITUTION AND REPLACEMENT OF THE ORIGINAL NOTES AND NOT IN PAYMENT
THEREOF, AND ANY AND ALL AMOUNTS OUTSTANDING PURSUANT TO SUCH ORIGINAL NOTES,
INCLUDING, WITHOUT LIMITATION, ALL ACCRUED AND UNPAID INTEREST, SHALL BE
EVIDENCED HEREBY AND PAID IN ACCORDANCE WITH THE TERMS HEREOF. IN NO EVENT SHALL
THIS NOTE BE DEEMED TO CONSTITUTE A NOVATION OF THE ORIGINAL NOTES OR A
DISCHARGE OF THE INDEBTEDNESS EVIDENCED THEREBY.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]
 



 


--------------------------------------------------------------------------------






 


IN WITNESS WHEREOF, this Note has been executed by Customer as of the day and
year first above written.




PAC-WEST TELECOMM, INC.
 
By:  
Signature     /s/ Michael L. Sarina  
 
 
Printed Name     Michael L. Sarina
 
 
Title     Chief Financial Officer
 